Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-7 and 15-20 in the reply filed on 6/14/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim a of U.S. Patent No. 11,121,239 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same device structure.  Both the pending claim 1 and patented claim 1 require the same structural elements.  The functional language recited in the claims implies the same structural features, both claims are claiming the same device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni et al. (WO 2018125062 A1).

    PNG
    media_image1.png
    404
    566
    media_image1.png
    Greyscale

Regarding claim 1, Manipatruni et al. discloses a nanoscale semiconductor quantum device, comprising: 
at least one magnetic field source 105 configured to supply an inhomogeneous magnetic field; 
at least one semiconducting layer 120/ 115/ 125; and 
one or more conducting layers 135 configured to: 
define at least two quantum states in the at least one semiconducting layer; and cause, based on an oscillating electrical signal supplied by the one or more conducting layers, an electron to move back and forth between the at least two quantum states in the presence of the inhomogeneous magnetic field, wherein the movement of the electron between the at least two quantum states generates an oscillating magnetic field to drive a quantum transition between a spin-up state and spin-down state of the electron thereby implementing a qubit gate on a spin state of the electron (Fig. 1).

Manipatruni et al. discloses a substantially identical device structure.  It is expected a substantially identical structure will be expected to be capable of the same results, operation and/or functions.  The configured to language does not provide any further structure distinction, as the prior art discloses substantially the same device structure and operation.  The prior art device having the substantially identical device structure/configuration would be reasonably expected to achieve substantially the same results under similar conditions.   See MPEP 2112.

Regarding claim 2, Manipatruni et al. discloses a device of claim 1, wherein the at least two quantum states comprise a gate defined silicon double quantum dot, and wherein the oscillating electrical signal has one or more of a microwave frequency, a radio frequency, or a frequency in a range of about 3 kHz to about 300 GHz (¶24)

Regarding claim 3, Manipatruni et al. discloses a device of claim 1, wherein the at least one magnetic field source comprises at least one micro-magnet disposed in a material stack comprising one or more of the at least one semiconducting layer or the one or more conducting layers (Fig. 1)

Regarding claim 4, Manipatruni et al. discloses a device of claim 1, wherein the one or more conducting layers comprise a first conducting layer comprising one or more barrier gates [i.e. gate electrode] configured to define the at least two quantum states, and wherein one or more conducting layers comprise a second conducting layer comprising one or more plunger gates [QD gate] configured to cause the electron to move between the at least two quantum states (Fig. 1)


Regarding claim 5, Manipatruni et al. discloses a device of claim 1, wherein the one or more conducting layers comprise a first plunger gate configured to apply the oscillating electrical signal to move the electron between the at least two quantum states and a second plunger gate configured to electrically couple a charge of the electron to an electric field of a cavity for spin-state readout (Fig. 1).
	The configured to language does not provide any further structure distinction, as the prior art discloses substantially the same device structure and operation.

Regarding claim 6, Manipatruni et al. discloses a device of claim 1, wherein the one or more conducting layers are configured to cause the electron to move back and forth based on simultaneously applying a microwave frequency burst and square voltage pulse to a plunger gate of the one or more conducting layers thereby driving a coherent spin rotation within a specific rotation angle defined by a value of detuning set by the square voltage pulse(Fig. 1 & ¶24).
	The configured to language does not provide any further structure distinction, as the prior art discloses substantially the same device structure and operation.  The particular frequency that may be applied is not understood to provide any structural distinct.  Optimizing the frequency in the prior art device having the substantially identical device structure/configuration would be reasonably expected to achieve substantially the same results.


Regarding claim 7, Manipatruni et al. discloses a device of claim 1, wherein at least two quantum states are biased to within a few micro-electron volts of zero detuning such that the at least two quantum states are on resonance (Fig. 1).


    PNG
    media_image1.png
    404
    566
    media_image1.png
    Greyscale


Regarding claim 15, Manipatruni et al. discloses a system for operating a nanoscale semiconductor quantum device, the system comprising: a signal generator configured to generate an oscillating electrical signal (¶24); and a structure disposed in a cavity (fig. 1 – Note Applicant’s structure 102 is stated to comprise the cavity), the structure comprising: at least one magnetic field source 105 configured to supply an inhomogeneous magnetic field; at least one semiconducting layer 115/ 120/ 125; and one or more conducting layers [gates] configured to: define at least two quantum states in the at least one semiconducting layer; and cause, based on the oscillating electrical signal generated by the signal generator and supplied by the one or more conducting layers, an electron to move back and forth between the at least two quantum states in the presence of the inhomogeneous magnetic field, wherein the movement of the electron between the at least two quantum states generates an oscillating magnetic field to drive a quantum transition between a spin-up state and spin-down state of the electron thereby implementing a qubit gate on a spin state of the electron (Fig. 1 & ¶24).
	The configured to language does not provide any further structure distinction, as the prior art discloses substantially the same device structure and operation.  The prior art device having the substantially identical device structure/configuration would be reasonably expected to achieve substantially the same results under similar conditions.


Regarding claim 16, Manipatruni et al. discloses a system of claim 15, wherein the at least two quantum states comprise a gate defined silicon double quantum dot, and wherein the oscillating electrical signal has one or more of a microwave frequency, a radio frequency, or a frequency in a range of about 3 kHz to about 300 GHz (Fig. 1 & ¶24).

Regarding claim 17, Manipatruni et al. discloses a system of claim 15, wherein the at least one magnetic field source comprises at least one micro-magnet disposed in a material stack comprising one or more of the at least one semiconducting layer or the one or more conducting layers (Fig. 1).

Regarding claim 18, Manipatruni et al. discloses a system of claim 15, wherein the one or more conducting layers comprise a first conducting layer comprising one or more barrier gates configured to define the at least two quantum states, and wherein one or more conducting layers comprise a second conducting layer comprising one or more plunger gates configured to cause the electron to move between the at least two quantum states (Fig. 1 & ¶24).
	The configured to language does not provide any further structure distinction, as the prior art discloses substantially the same device structure and operation.  The prior art device having the substantially identical device structure/configuration would be reasonably expected to achieve substantially the same results under similar conditions.


Regarding claim 19, Manipatruni et al. discloses a system of claim 15, wherein the one or more conducting layers comprise a first plunger gate configured to apply the oscillating electrical signal and a second plunger gate configured to electrically couple a charge of the electron to an electric field of the cavity (Fig. 1 & ¶24).
	.


Regarding claim 20, Manipatruni et al. discloses a system of claim 15, wherein the one or more conducting layers are configured to cause the electron to move back and forth based on simultaneously applying a microwave frequency burst and square voltage pulse, generated by the signal generator, to a plunger gate of the one or more conducting layers thereby driving a coherent spin rotation within a specific rotation angle defined by a value of detuning set by the square voltage pulse (Fig. 1 & ¶24).
	The configured to language does not provide any further structure distinction, as the prior art discloses substantially the same device structure and operation.  The particular frequency that may be applied is not understood to provide any structural distinct.  Optimizing the frequency in the prior art device having the substantially identical device structure/configuration would be reasonably expected to achieve substantially the same results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/22/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822